19-23649-rdd        Doc 90      Filed 09/22/19       Entered 09/22/19 14:50:50              Main Document
                                                    Pg 1 of 7




BARRETT LAW GROUP, P.A.                                       CUNEO GILBERT & LADUCA, LLP
Don Barrett, Esq.                                             Jonathan W. Cuneo, Esq.
P.O. Box 927                                                  4725 Wisconsin Avenue, NW, Suite 200
404 Court Square                                              Washington, DC 20016
Lexington, MS 39095                                           Telephone: (202)789-3960
Telephone: (662) 834-2488                                     jonc@cuneolaw.com
donbarrettpa@gmail.com
                                                              And
Admission Pro Hac Vice Pending
                                                              16 Court Street, Suite 1012
                                                              Brooklyn, New York 11241
And

TEITELBAUM LAW GROUP, LLC
Jay Teitelbaum, Esq.
1 Barker Avenue, 3rd Floor
White Plains, New York 10601
Tel: (914) 437-7670
jteitelbaum@tblawllp.com
Attorneys for Community Health Systems, Inc., Tenet Healthcare Corporation, and Infirmary
Health System, Inc., And Class of approximately 384 hospitals on Exhibit A


                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF NEW YORK


In re :                                                      Chapter 11

PURDUE PHARMA, L.P., et al.1                                 Case No. 19-23649 (RDD)




1
  The following cases are jointly administered: In re Purdue Pharma L.P., 19-23649, Purdue Pharma Inc., 19-23648,
Purdue Transdermal Technologies L.P., 19-23650, Purdue Pharma Manufacturing L.P., 19-23651 Purdue
Pharmaceuticals L.P., 19-23652, Imbrium Therapeutics L.P., 19-23653, Adlon Therapeutics L.P., 19-23654,
Greenfield BioVentures L.P., 19-23655, Seven Seas Hill Corp., 19-23656, Ophir Green Corp., 19-23657, Purdue
Pharma of Puerto Rico, 19-23658, Avrio Health L.P., 19-23659, Purdue Pharmaceutical Products L.P., 19-23660,
Purdue Neuroscience Company, 19-23661. Nayatt Cove Lifescience Inc., 19-23662, Button Land L.P., 19-23663,
Rhodes Associates L.P., 19-23666, Paul Land Inc., 19-23664,Quidnick Land L.P., 19-23665, Rhodes
Pharmaceuticals L.P., 19-23667, Rhodes Technologies, 19-23668, UDF LP, 19-23669, SVC Pharma LP 19-23670,
and SVC Pharma Inc., 19-23671.
.
19-23649-rdd     Doc 90    Filed 09/22/19    Entered 09/22/19 14:50:50         Main Document
                                            Pg 2 of 7




                             VERIFIED STATEMENT
                      PURSUANT TO BANKRUPTCY RULE 2019(a)

       Cuneo Gilbert & LaDuca, LLP, Barrett Law Group, P.A., (admission pro hac vice

pending) and Teitelbaum Law Group, LLC hereby submit this Verified Statement pursuant to

Rule 2019(a) of the Federal Rules of Bankruptcy Procedure, respectfully stating as follows:

       1.      Barrett Law Group, P.A. is a law firm that maintains an office at P.O. Box 927,

               404 Court Square, Lexington, MS 39095.

       2.      Cuneo Gilbert & LaDuca, LLP is a law firm that maintains an office at 4725

               Wisconsin Avenue, NW, Suite 200, Washington, DC 20016 and 16 Court Street,

               Suite 1012, Brooklyn, NY 11241.

       3.      Teitelbaum Law Group is a law firm that maintains an office at 1 Barker Avenue,

               3rd Floor, White Plains, New York 10601.

       4.      The undersigned appear in the above-captioned cases on behalf of Community

               Health Systems and its affiliates and subsidiaries (“CHS”), Tenet Healthcare

               Corporation and its affiliates and subsidiaries (“Tenet”), and Infirmary Health

               System, Inc. (“Infirmary”) and their affiliates and subsidiaries along with

               approximately 384 acute-care hospitals in 18 states identified on Exhibit A

               (collectively the “Hospital Plaintiffs”) represented by the Barrett Law Group, P.A.

               and/or Cuneo Gilbert in connection with damages sustained by such Hospitals as

               a result of the fraudulent and deceptive practices of the Debtors in connection

               with the safety, use and prescription of opioid products manufactured and/or sold

               by one or more Debtors.

                                                 2
19-23649-rdd     Doc 90     Filed 09/22/19     Entered 09/22/19 14:50:50          Main Document
                                              Pg 3 of 7




      5.       The Hospital Plaintiffs hold claims against the Debtors and/or affiliates of the

               Debtors and or officers and directors and insiders of the Debtors arising out of

               Debtors conspiracy with manufacturers and distributors of opioids to falsely

               represent to Hospital Plaintiffs and their doctors, and patients, the safety and

               efficacy of opioids, and to underreport the widespread distribution of opioids, in

               order to encourage the continued widespread use and distribution of dangerous

               opioids products.

      6.       CHS operates 103 acute-care hospitals in 18 states as identified in Exhibit A.

               CHS has asserted claims against one or more of the Debtors for its own benefit in

               cases in a number of states and in the Ohio multi district litigation captioned In

               re: National Prescription Opiate Litigation, Case No. 1:17-md-2804, N.D. Ohio

               (Eastern Division) (the “MDL”).

      7.       In the MDL, Mr. Barrett has been appointed as the exclusive representative of the

               interests of hospitals on the Plaintiffs’ Executive Committee. Order Approving

               Co-Leads, Co-Liaisons, and Executive Committee, January 4, 2018, Doc. 37,

               1:17-md-02804 (N.D. Ohio).

      8.       In addition, CHS and one or more of its affiliates or subsidiaries are named

               plaintiffs in lawsuits the following lawsuits against one or more of the Debtors

               and/or their officers directors or insiders on their own behalf:

               Kingman Hospital, Inc. v. Purdue Pharma L.P., Case No. S8015CV201900563,
               Superior Court of the State of Arizona in and for the County of Mohave.

               Takoma Regional Hospital, Inc. v. Purdue Pharma L.P., Case No.

                                                 3
19-23649-rdd     Doc 90     Filed 09/22/19    Entered 09/22/19 14:50:50        Main Document
                                             Pg 4 of 7




               CC19CV295BB, Circuit Court for Greene County, Tennessee, Greenville
               (currently before the United States District Court for the Northern District of Ohio
               pursuant to CTO 111, In re: National Prescription Opiate Litigation, Case No.
               1:17-MD-2804).

               Florida Health Sciences Center, Inc. v. Richard Sackler, Circuit Court of the
               Seventeenth Judicial Circuit in and for Broward County, Florida (filed September
               16, 2019 #95754861) (case number not yet available).

      9.       Tenet is one of the largest hospital systems in the United States operating acute-

               care hospitals as identified on Exhibit A.

      10.      Tenet and one or more of its subsidiaries and affiliates are named plaintiffs in the

               following lawsuits against one or more of the Debtors and/or their officers

               directors or insiders on their own behalf:

               West Boca Medical Center, Inc. v. AmerisourceBergen Drug Corp., Case No. 18-
               op-45530, in MDL 2804, Case No. 17-md-02804 (N.D. Ohio) (Polster).

               Kingman Hospital, Inc. v. Purdue Pharma L.P., Case No. S8015CV201900563,
               Superior Court of the State of Arizona in and for the County of Mohave.

               Takoma Regional Hospital, Inc. v. Purdue Pharma L.P., Case No.
               CC19CV295BB, Circuit Court for Greene County, Tennessee, Greenville
               (currently before the United States District Court for the Northern District of Ohio
               pursuant to CTO 111, In re: National Prescription Opiate Litigation, Case No.
               1:17-MD-2804).

               Florida Health Sciences Center, Inc. v. Richard Sackler, Circuit Court of the
               Seventeenth Judicial Circuit in and for Broward County, Florida (filed September
               16, 2019 #95754861) (case number not yet available).

      11.      Infirmary has filed a class claim in the MDL. Infirmary asserts claims in its

               individual and its putative capacity and as a proposed representative of a class or

               classes of Hospitals on Exhibit A in suits brought against one or more of the

               Debtors and or and/or their officers directors or insiders, including Purdue Pharma

                                                 4
19-23649-rdd       Doc 90       Filed 09/22/19       Entered 09/22/19 14:50:50             Main Document
                                                    Pg 5 of 7




                 LLP; Purdue Pharma, Inc.; and The Purdue Frederick Company, Inc. to recover

                 incurred damages including, but not limited to, the cost of the opioids (i.e.

                 amounts paid to the Debtor), the additional unreimbursed operational costs

                 incurred to address and treat the opioid epidemic, and for unreimbursed costs of

                 providing treatment to the public relating to opioids use.

        12.      The claims asserted in the lawsuits brought by CHS, Tenet, and Infirmary,

                 individually and/or as a putative class representative name certain Debtors along

                 with their owners, executives and employees2. A list of the pending State law

                 actions brought on behalf of Infirmary, its subsidiaries, or one or more Hospitals

                 is attached as Exhibit B.

        13.      Although the specific nature and amount of the Hospital Plaintiffs’ claims has not

                 yet been finally determined at this time, damages, i.e. claims, asserted or to be

                 asserted on behalf of the Hospital Plaintiffs nationwide attributable to the

                 Debtors’ illegal scheme to market and distribute opioids exceed $400 billion, plus

                 punitive damages and treble damages in some states.

        14.      Infirmary was selected and is currently serving on the committee of unsecured

                 creditors in In re Insys Therapeutics, Inc., 19-11292 (KG) in Delaware, where it

                 has filed a class proof of claim.

2
 Purdue Pharma L.P.; Purdue Pharma, Inc.; The Purdue Frederick Company, Inc.; Richard Sackler; Beverly
Sackler; David Sackler; Ilene Sackler Lefcourt; Jonathan Sackler; Kathe Sackler; John Stewart; Mark Timney; Craig
Landau; Russell Gasdia; Mortimer D.A. Sackler; and Theresa Sackler. The undersigned understands that the
automatic stay imposed pursuant to Bankruptcy Code §362(a)(1) and or (3) affects some or all of these actions and
claims.



                                                       5
19-23649-rdd     Doc 90     Filed 09/22/19    Entered 09/22/19 14:50:50         Main Document
                                             Pg 6 of 7




      15.      None of CHS, Tenet, Infirmary or the Hospital Plaintiffs has filed a proof of claim

               against the Debtors here.

      16.      The undersigned may represent other persons or entities holding claims against or

               interest in the Debtors arising out of applicable agreements, law or equity

               pursuant to their relationship with one or more of the Debtors or their

               predecessors in interest. However, as of the date hereof, such persons or entities

               have not appeared and have not requested that the undersigned appear on their

               behalf in the cases.

      17.      This statement will be amended or supplemented in accordance with Rule 2019,

               as applicable, in the event such persons or entities request that the undersigned

               appear on their behalf in these cases.

      18.      The undersigned do not possess any claims against or interests in any of the

               Debtors.

      19.      The undersigned will be compensated by the Parties.

      20.      The undersigned hereby verifies that the foregoing is true and accurate, to the best

               of the undersigned’s knowledge and belief.

Dated: September 22, 2019                               BARRETT LAW GROUP, P.A.
                                                        By:/s/ John W. Barrett___________________
                                                        P.O. Box 927
                                                        404 Court Square
                                                        Lexington, MS 39095
                                                        Telephone: (662) 834-2488

                                                        Admission Pro Hac Vice Pending




                                                 6
19-23649-rdd   Doc 90   Filed 09/22/19    Entered 09/22/19 14:50:50          Main Document
                                         Pg 7 of 7




                                               CUNEO GILBERT & LADUCA, LLP
                                               By: /s/ Jonathan W. Cuneo______________
                                               4725 Wisconsin Avenue, NW, Suite 200
                                               Washington, DC 20016
                                               Telephone: (202)789-3960

                                               and

                                               16 Court Street, Suite 1012
                                               Brooklyn, NY 11241

                                               AND

                                               TEITELBAUM LAW GROUP, LLC
                                               By:_/s/ Jay Teitelbaum
                                               Jay Teitelbaum, Esq.
                                               1 Barker Avenue
                                               Third Floor
                                               White Plains, New York 10601
                                               (914) 437-7670
                                               jteitelbaum@tblawllp.com




                                           7
